DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 9/30/2019 are accepted and under consideration by the Examiner.
Specification

The title, abstract, and specification filed 9/30/2019 are accepted and under consideration by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 5/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: Lines 6-7 recites “the write data including the first data and second data already written in the first block during the writing attempt.” It appears from subsequent limitations that the phrase “already written in the first block during the writing attempt” refers only to the second data and not the first data, however, this limitation could possibly be misconstrued as referring to the write data which includes the first data and second data. Thus, to aid the reading public, Examiner suggests amending the , wherein the second data is already written in the first block during the writing attempt.”
Claim 1, Line 4 recites “…attempting a write of the data in the first block” which should be “attempting a write of the write data in the first block.”
Claim 2 is objected to because of the following informalities:  Line 3 recites “a programmed time of the last page” which should be --a program time of the last page--.  
Appropriate correction is required.
It is noted that Claims 3 and 4 recite “the program time” lacks antecedent basis but would be remedied when claim 2 is corrected according to the suggestion as outlined above.
Claim 12, Line 15 recites “wherein the controller successively writes the data in the first block when the successive writing is determined to be possible” which should be --wherein the controller successively writes the first data in the first block when the successive writing is determined to be possible--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, Lines 8-10 recites “wherein the controller includes a module which determines whether successive writing of the write data in the first block is possible to generate a possible or impossible signal, when power is turned off while the write data is written in the first block.” The claim is indefinite because it is unclear as to which step the phrase “when power is turned off” modifies. On one hand, one possible interpretation of the claim is that the 
As the former interpretation would raise additional questions as to how the determining step is being performed when the system is not powered on, for the purposes of examination, the claim will be interpreted as the latter. Examiner suggests separating the steps of 1) determining whether successive writing is possible and 2) the write data is being written to the first block such that they are recited as two separate limitations.  
Claims 18-20 are also rejected under 35 USC 112(b) based on its dependency on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 10, 12, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0101302 A1) hereinafter Lin in view of Chang et al. (US 2019/0196955 A1) hereinafter Chang et al.
Regarding claim 1, Lin teaches a solid state drive (“data storage device 140 includes a flash memory 180” Paragraph [0016] often used in solid state devices [0003]): 
a flash memory including a first block (“the flash memory 180” includes a plurality of blocks Paragraph [0016]); and 
a controller which controls the flash memory (“controller 160”), the controller receiving write data and a physical address of the first block from a host and attempting a write of the data in the first block (the controller selects a “TLC block” to undergo a “write operation” Paragraph [0020]), 
wherein the controller generates first data which is not written in the first block among the write data when a power-off occurs during the writing attempt, the write data including the first data and second data already written in the first block during the writing attempt (“When a first TLC block was undergoing a write operation which is unfinished at the time that the power-off event occurred, the controller 16 further checks whether data stored in a page which was the last one being written in the first TLB block can be successfully read” Paragraph [0022]. That is, the data stored in a “page which was the last one being written to” reads on the second data, and the remaining data of the write operation that is yet to finish reads on the first data), 
wherein the controller determines whether successive writing of the first data in the first block is possible or impossible (“the controller 160 checks whether data stored in a page which was the last one written to can be successfully read” Paragraph [0032]. That is, when the page (i.e., the second data) cannot be successfully read, then successive writing of the first data is impossible, whereas if the data can be successfully read then successive writing of the first data is possible Paragraph [0032]) , 
wherein the controller successively writes the first data in the first block when the successive writing is determined to be possible (if the data can be read, then “the , 
wherein the host or the controller writes the first data and the second data in a second block of the flash memory when the successive writing is determined to be impossible (if the data cannot be read, then “the controller 160 selects a third TLC block from the TLC blocks to replace the damaged TLC block… the controller 160 writes all the data which was arranged to be written to first TLC block into the third TLC block” Paragraphs [0034]-[0035]. That is, the controller rewrites all of the data of the write operation).
Lin does not appear to explicitly teach, however, Chang et al. teaches wherein the solid state drive is an open channel solid state drive (“the solid state drive 220 is an open-channel solid state drive with a boot function” Paragraph [0026]).
The disclosures of Lin and Chang et al., hereinafter LC, are analogous art to the claimed invention because they are in the same field of data recovery after power loss in a flash-based memory system. Because both LC teach the use of recovery in a non-volatile memory-based system (ex. traditional SSDs [0003] of Lin et al.), it would have been obvious to one skilled in the art to substitute one class of memory for another to achieve the predictable result of recovery of data after an unintended power loss stored in the particular class of memory as disclosed by Chang et al., in this case, Open-Channel SSDs [0026] of Chang et al. (KSR, MPEP 2143).
Regarding claim 5, LC teaches all of the features with respect to claim 1, as outlined above.
	Lin further teaches wherein the controller determines the successive writing is possible when a cell status of the first block is determined to be good (“if the data can be successfully read, it means that the controller 160 has corrected all the error bits in the data , and determines the successive writing is impossible when the cell status is determined to be bad (“When the data of the page cannot be successfully read, the controller 160 selects a third TLC block from the TLC blocks, and writes the data of the write operation which was arranged to be written into the first TLC block into the third TLC block,” wherein “if the data cannot be successfully read, it means that the controller 160 cannot correct all the error bits in the data read from the page by error correction or other methods” Paragraph [0022]).
Regarding claim 7, LC teaches all of the features with respect to claim 1, as outlined above.
Chang et al. further teaches wherein a mapping from a physical address of the first block to a physical address of the second block is recorded in a mapping table when the host or the controller writes the first data and the second data in the second block (when a host intends to write a data into the solid state drive 120, a “write command” is issued and the write data is written into the corresponding physical block address, according to “mapping table” Paragraph [0010] and [0039]. That is, for writing data into an SSD, the host issues the write command and the corresponding physical block address to the open-channel solid state drive and is directed stored in the PBA of the storage zone [0017]).
Regarding claim 8, LC teaches all of the features with respect to claim 7, as outlined above.
Chang et al. further teaches wherein the mapping table is created by the host (Fig. 2 shows “Flash Translation Layer (FTL)” 254 resides with the host 210 and write operations refer to the mapping table [0039]).
Regarding claim 10, LC teaches all of the features with respect to claim 7, as outlined above.
Lin further teaches wherein the writing of the first data and the second data in the second block of the flash memory is performed by the controller (“the controller 160 writes all the data which was arranged to be written to first TLC block into the third TLC block” Paragraphs [0034]-[0035]), and the first block and the second block are the same blocks (However, “the data storage device 140 and the data writing method of the present invention can continue to use the TLC block which was undergoing writing when a power-off occurred to avoid wasting the TLC block” Paragraph [0042]).
Claim 12 is rejected under 35 USC 103 for the same reasons as claim 1, as outlined above. 
Lin further teaches a nonvolatile memory system (“electronic system” Figure 1, #100) comprising: a host (“host” Figure 1, #120 Paragraph [0016]) and an open channel solid state drive of claim 1. 
Regarding claim 17, Lin et al. teaches a nonvolatile memory system (“electronic system” Figure 1, #100) comprising: 
a host (“host” Figure 1, #120 Paragraph [0016]); and 
a solid state drive which receives write data, a command and a physical address from the host, 
wherein the solid state drive (“data storage device 140 includes a flash memory 180” Paragraph [0016] often used in solid state devices [0003]) comprises: 
a flash memory including a first block (“the flash memory 180” includes a plurality of blocks Paragraph [0016]), and 
a controller which controls the flash memory (“controller 160”), 
wherein the controller includes a module which determines whether successive writing of the write data in the first block is possible to generate a possible or an impossible signal, when power is turned off while the write data is written in the first block (“the controller 160 checks whether data stored in a page which was the last one written to can be successfully read” Paragraph [0032]. That is, when the page (i.e., the second data) cannot be successfully read signals that the reading is impossible, whereas if the data can be successfully read would signal that successive writing of the first data is possible Paragraph [0032]), 
when the possible signal is generated, the controller performs the successive writing in the first block in response to the possible signal (if the data can be read, then “the controller 160 will not abandon the original first TLC block, and will continuously write the remaining data into the first TLC block to finish the write operation of the first TLC block” Paragraph [0033]), and 
when the impossible signal is generated, first data which has not yet been written and second data which has already been written in the first block among the write data are written in a second block of the flash memory (if the data cannot be read, then “the controller 160 selects a third TLC block from the TLC blocks reo replace the damaged TLC block… the controller 160 writes all the data which was arranged to be written to first TLC block into the third TLC block” Paragraphs [0034]-[0035]. That is, the controller rewrites all of the data of the write operation).
Lin does not appear to explicitly teach, however, Chang et al. teaches wherein the solid state drive is an open channel solid state drive (“the solid state drive 220 is an open-channel solid state drive with a boot function” Paragraph [0026]).
The disclosures of Lin and Chang et al., hereinafter LC, are analogous art to the claimed invention because they are in the same field of data recovery after power loss in a flash-based memory system. Because both LC teach the use of recovery in a non-volatile memory-based 
Regarding claim 18, LC teaches all of the features with respect to claim 17, as outlined above.
Lin further teaches wherein, when the impossible signal is generated, the controller writes the first and second data in the second block (if the data cannot be read signifies signals successive writing is impossible, then “the controller 160 selects a third TLC block from the TLC blocks to replace the damaged TLC block… the controller 160 writes all the data which was arranged to be written to first TLC block into the third TLC block” Paragraphs [0034]-[0035]. That is, the controller rewrites all of the data of the write operation).
Regarding claim 19, LC teaches all of the features with respect to claim 18, as outlined above.
Lin further teaches wherein, when the impossible signal is generated, the host transmits a command to write the first and second data in the second block to the controller, and the controller writes the first and second data in the second block in response to the transmitted command if the data cannot be read signifies signals successive writing is impossible, then “the controller 160 selects a third TLC block from the TLC blocks to replace the damaged TLC block… the controller 160 writes all the data which was arranged to be written to first TLC block into the third TLC block” Paragraphs [0034]-[0035]. That is, the controller rewrites all of the data of the write operation).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LC in further view of Nam et al. (US 2014/0310448 A1) hereinafter Nam et al.
Regarding claim 6, LC teaches all of the features with respect to claim 1, as outlined above.
LC does not appear to explicitly teach, however, Nam et al. teaches wherein the controller determines whether the cell status of the first block is good or bad in consideration of a Program Erase cycle or a temperature of the first block (“The data storage device further includes a memory controller configured to determine a status of a selected one of the pages based on a program/erase cycle count for one of the blocks including the selected page. The program/erase cycle count indicates a number of times the block has been erased. The status is selected from a plurality of status states. The status states include a normal state, a weak state and a bad state” Paragraph [0021]).
The disclosures of LC and Nam et al., hereinafter LCN, are analogous art to the claimed invention because they are in the same field of endeavor of programming operation a flash-based memory system that experiences a power loss.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LCN before them, to modify the teachings of LC to include the teachings of Nam et al. since both LC teach determining cell/block status in context of a programming operation a flash-based memory system. Therefore it is applying a known technique (determining whether the status of a cell is of a bad state or not based on a program/erase cycle count [0021] of Nam et al.) to a known device (resuming a write operation that was unfinished after a power-off event [0032]-[0033] of Lin) ready for improvement to yield predictable results (a program/erase cycle count is used to determine whether or not a cell is in a bad state [0021] of Nam et al.) KSR, MPEP 2143.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LC in further view of Hsu et al. (US 20200081832 A1) hereinafter Hsu et al.
Regarding claim 9, LC teaches all of the features with respect to claim 1, as outlined above.
LC does not appear to explicitly teach, however, Hsu et al. teaches wherein the mapping table is created by the controller (“the controller 120 may further establish a logical-to-physical backup table. In the embodiment, the logical-to-physical address backup table is simply referred to as an L2P backup table for recording the logical address of the copied partial valid data and the physical address of the destination block where the partial valid data is located” Paragraph [0022]).
The disclosures of LC and Hsu et al., hereinafter LCH, are analogous art to the claimed invention because they are in the same field of endeavor of programming operation a flash-based memory system that experiences a power loss.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LCH before them, to modify the teachings of LC to include the teachings of Hsu et al. since both LM teach determining cell/block status in context of a programming operation a flash-based memory system. Therefore it is applying a known technique (a controller creating a backup mapping table [0022] of Hsu et al.) to a known device (resuming a write operation that was unfinished after a power-off event [0032]-[0033] of Lin) ready for improvement to yield predictable results (a backup mapping table is stored [0022] of Hsu et al.) KSR, MPEP 2143.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LC in further view of Lee et al. (US 2013/0219107 A1) hereinafter Lee et al.
Regarding claim 11, LC teaches all of the features with respect to claim 10, as outlined above.
Lin further teaches wherein the flash memory includes a third block, if the successive writing is impossible, the controller migrates the second data to the third block, and the controller writes the second data in the third block (if the data cannot be read, then “the controller 160 selects a third TLC block from the TLC blocks to replace the damaged TLC block… the controller 160 writes all the data which was arranged to be written to first TLC block into the third TLC block” Paragraphs [0034]-[0035]).
LC does not appear to explicitly teach, however, Lee et al. teaches the controller erases the second data in the first block to make the first block an empty second block, and the controller writes the first data to the second block (“After the copy operation from this block to a new block, the original block may be put back to the pool and will be used after erase. The write abort handling may include a copy operation. After a page is identified as write aborted, the system needs to copy the existing data to a new location. During such copy operation, dynamic read should be supported” Paragraph [0061]).
The disclosures of LC and Lee et al., hereinafter LCL, are analogous art to the claimed invention because they are in the same field of endeavor of write/programming operation interrupts.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LCL before them, to modify the teachings of LC to include the teachings of Lee et al. since both LCL teach determining cell/block status in context of a programming operation interrupt/abort. Therefore it is applying a known technique (copying data to a new block and reusing the block after its data is erased [0061] of Lee et al.) to a known device (resuming a write operation that was unfinished after a power-off event [0032]-[0033] of Lin) ready for improvement to yield predictable results (data is written to a previously erased block [0031] of Lee et al.) KSR, MPEP 2143.
Allowable Subject Matter
Claims 2-4 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 2, “wherein the controller determines whether the successive writing is possible or impossible by detecting a last page of the first block in which the second data is written, and comparing a programmed time of the last page with a reference value to determine whether the successive writing is possible or impossible,” having a memory controller that determines whether successive writing of the first data to the first block is possible or not according to a program time of the last page of the first block, which is not taught by the prior art of record. The closest prior art of record is Lin (US 2018/0101302 A1) which discusses determining successive reading in terms of whether or not data of the last page can be read, and does not disclose the claim element of determining a program time of the last page and comparing the program time with a reference value to determine whether or not the successive writing is possible. Claims 3-4 would be allowable at least due to its dependency on claim 2.
Specifically regarding claim 13, “wherein the write of the first data and the second data in the second block of the flash memory is performed by the host, and the host receives the first data and the second data from the open channel solid state drive, and writes the first and second data in the second block,” having a host that receives the first data and second data back from the open channel storage drive so that it can write it back to the second block when successive writing is determined to be impossible is not taught by the prior art of record. The closest prior art of record is Lin (US 2018/0101302 A1) 
Specifically regarding claim 15, “wherein the write of the first data and the second data in the second block of the flash memory is performed by the host, the host receives the first and second data and information on the first block from the open channel solid state drive, and the host transmits a command to write the first and second data in the second block to the controller,” having a host that receives the first data and second data, and information on the first block back from the open channel storage drive so that it can write it back to the second block when successive writing is determined to be impossible is not taught by the prior art of record. The closest prior art of record is Lin (US 2018/0101302 A1) which discusses that when successive writing is determined to be impossible, the controller writes the first data and second data to a new block, which renders the transmitting of the data and relation information back to the host as unnecessary, as the data already resides with the solid state drive. Claim 14 would be allowable at least due to its dependency on claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139